Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baur 6,550,949 in view of Shimizu US 2016/0121791.
In regard to claim 1, Bauer teaches a taillight disposed in a rear portion of a vehicle and configured to emit light to rearward of the vehicle (fig. 9, 13, 14); and a detection unit 60 being provided inside the housing (360, 502,504) to detect surrounding conditions behind the vehicle,  a light source (362,506) accommodated in the housing, wherein the housing has a transmitting portion that includes a first region for transmitting light emitted from the light source ( 374 -see fig. 9) and a second region for transmitting from the detection unit, and the first region has an uneven shape for diffusing the light emitted from the light source, and the second region does not have the uneven shape (see col. 12 lines53-65).  
Bauer does not specifically teach that the detection unit is configured  to emit radio waves.

Various detection devices such as millimeter wave radar are commonly employed in the art, especially for use in vehicles. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a detection unit that uses radio waves in Bauer such as taught by Shimizu.  One of ordinary skill in the art would have been motivated to incorporate a detection unit that uses radio waves in Bauer’s device in order to enhance the detecting capability of the rear tail light for increased security and/or to preserve power as taught by Shimizu. 
In regard to claim 2, Bauer and Shimizu teach  the detection unit is disposed such that a rear end thereof is located at a same position as a rear end of the light source, or on a vehicle rearward side with respect to the rear end of the light source, in a vehicle longitudinal direction (figs 9, 13, 14).  
In regard to claim 4, Bauer teaches the housing includes a base 363 to which the light source is attached, and a lens portion (504) that is joined with the base and transmits light emitted from the light source, and the detection unit 60 is attached to the base (details best seen in fig. 9 and 14).  
In regard to claim 6, Bauer teaches the base is part of a tail lamp assembly and thus  the base would be connected to a vehicle body frame (as conventionally employed in the art.  The examiner takes official notice that tail lamp bases are commonly conventionally mounted to a vehicle frame.  For further reference see Ko 2004/0201463 (fig. 4). 

In regard to claim 9, Bauer teaches  the second region is a flat plane without the uneven shape (see fig. 9  and 14).

	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over 
Bauer and Shimizu and further in view of Ko US 2004/0201463. 
Shimizu and Bauer teach the invention described above but lacks the specific teaching of a reflector that reflects light from the light source toward rearward of the vehicle, and the detection unit is disposed such that a rear end thereof is located at a same position as a rear end of the reflector, or on a vehicle rearward side with respect to the rear end of the reflector, in a vehicle longitudinal direction.  
Ko teaches a reflector 42c that reflects light from the light source toward rearward of the vehicle, and a detection unit that is disposed such that a rear end thereof is located at a same position as a rear end of the reflector, or on a vehicle rearward side with respect to the rear end of the reflector, in a vehicle longitudinal direction
Reflectors are conventional in the art. It would have been obvious to one of ordinary skill in the art at the time of filing to use a reflector in Shimizu. One of ordinary skill in the art would have been motivated to incorporate a reflector in order to minimize light loss/increase light utilization efficiency as well known in the art. 

Ko teaches a detection unit 6 attached to a lens portion 41 (fig. 6).
	It would have been obvious to one of ordinary skill in the art at the time of filing to mount the detector to the lens in Shimizu such as taught by Ko.. One of ordinary skill in the art would have been motivated to mount the detector to the lens in order to provide optimal range for sensing. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 
Bauer and Shimizu and alternatively in view of Hara US 2018/0229645.
In regard to claim 8, Bauer teaches the taillight includes a plurality of the light sources, and a detection unit  60 that is  placed interposed among the plurality of the light sources in at least one of a vehicle width direction and a vehicle up- down direction but does not specifically teach that this unit uses radio waves.  Shimizu was relied upon for the teaching of a radar used with a camera but Shimizu does not specifically disclose the structural relationship (position it is mounted relative the camera and sources).
However, one of ordinary skill would recognize and appreciate placing the detection unit with the camera (which is interposed between sources in Bauer fig. 9).  
It would have been obvious to one of ordinary skill in the art to position the camera and sensor together because a person of ordinary skill would have had good reason provide detection means in one unit for ease in assembly (and/or to easily 
Alternatively, Hara teaches a sensor (which may include a millimeter wave radar and camera) that  is interposed between sources 14 ( as shown in figs 1-4). 
Reasons for modification are the same as previously addressed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/           Primary Examiner, Art Unit 2875